Citation Nr: 0802902	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  02-10 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from March 1971 to February 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for PTSD and assigned an 
initial disability rating of 30 percent.

During the course of the current appeal, the VARO granted 
service connection for defective hearing and tinnitus, issues 
which are not part of the current appeal.

In September 2003, the Board remanded the case for 
evidentiary development.  In September 2004, the Board issued 
a decision granting an initial increased rating of 50 percent 
for the veteran's PTSD.  The RO effectuated that decision in 
an October 2004 rating action.

The veteran was previously represented by AMVETS.  However, a 
Power of Attorney, VA Form 21-22a, is of record reflecting 
that since November 2005 the veteran has been represented by 
the above-listed private attorney.

The veteran appealed the Board's September 2004 decision to 
the U.S. Court of Appeals for Veterans Claims (Court), which 
later granted a Joint Motion, filed in August 2005, asking 
the Court to vacate and remand the Board's decision granting 
the increased rating, on the basis that the specifics of the 
earlier Board remand had not been fulfilled, e.g., the 
medical examiner had not distinguished the symptoms due to 
PTSD from symptoms possibly due to some other psychiatric 
disability.  The Court's order remanded the case, but did not 
vacate the earlier Board decision assigning the 50 percent 
rating.   

As directed by the Court in its August 2005 order, the case 
was again remanded by the Board to the Appeals Management 
Center (AMC) for action to further comply with the September 
2003 Board remand to the extent stated in the November 2005 
Joint Motion for remand.  

In April 2007, the veteran's attorney asked to review the 
newest medical evidence, including a medical opinion in the 
record.  In August 2007, the Board provided the attorney with 
the evidence received since the previous decision.  In 
October 2007, the attorney requested a stay, which was 
granted.  An additional medical opinion dated in January 2008 
was submitted, accompanied by a written waiver of initial 
VARO consideration, and the case is now ready for Board 
review.


FINDINGS OF FACT

The medical clinical and opinion evidence of record indicates 
that all current psychiatric symptoms are due to the 
veteran's service-connected PTSD, which is generally 
manifested by intrusive thoughts, sleep disturbance, 
flashbacks, avoidance of people in public settings, 
depression, irritability, and serious social, industrial, and 
emotional impairment; the assigned GAF scores fluctuate, and 
there are deficiencies in many, but not most, areas of 
functioning.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
and no more, for post-traumatic stress disorder have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

A rating action by the VARO in January 2001 granted service 
connection and assigned a 30 percent rating for PTSD, 
effective February 9, 1999.  The veteran filed a notice of 
disagreement with the evaluation assigned in February 2001, 
and in a May 2002 letter the RO provided him with claims-
assistance notice in accordance with the VCAA.  Additional 
evidence was acquired, including testimony at a hearing 
before a Hearing Officer in November 2002, and a 
comprehensive SOC was issued in July 2002.  After additional 
evidence was submitted, an SSOC was issued in February 2003.  
The Board remanded the case in September 2003.

By way of RO correspondence and the Board actions, as well as 
SOC and SSOCs, since he filed the claim, he has been notified 
that VA would obtain pertinent data, to include VA records 
and records of other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit more evidence, to include any pertinent material in 
his possession.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence, including as part of the Board's remands, after 
which additional data was obtained and entered into the 
record.  Subsequent process and adjudication was accomplished 
including after his Court appeal and the final Board remand.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  He has indicated that he 
had no other information or evidence to give VA to 
substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Neither the veteran nor his attorney has suggested in any way 
that there is any prejudice due to a lack of proper VA notice 
or assistance, and they have demonstrated actual knowledge of 
the information and evidence necessary to substantiate the 
pending claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was "convinced that the appellant, through his 
counsel, demonstrated actual knowledge of the information and 
evidence necessary to establish entitlement to an earlier 
effective date"). 


Thus, any absence of information was harmless error, and to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that the AMC provided that 
information in a letter to the veteran in April 2006, and 
also in an SSOC issued in February 2007.  In addition, he has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. 

In reviewing the claim for a higher rating, the Board must 
consider which code or codes are most appropriate for 
application of the veteran's case, and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Diagnostic Code (DC) 9411 provides that a 30 percent rating 
is warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.


III.  Factual Background

Prior service medical and personnel records confirm the 
veteran's 1972-1973 Air Force service in Thailand and several 
traumatic incidents during that time, which served as his 
stressors for the diagnosed PTSD.  

In February 1999, a VA counselor stated that the veteran 
continually thought about his military experiences and 
experienced nightmares on a regular basis as well as 
flashbacks.  He displayed a high degree of anxiety and was 
severely depressed, fearful, and hypervigilant.  He also had 
panic attacks, did not socialize with the public, had very 
few friends and was estranged from his immediate and extended 
family.  He reported getting only 2-3 hours of sleep at 
night; he had nightmares and woke up startled in a cold 
sweat.  Diagnoses were PTSD, severe and chronic, and major 
depression, recurrent and severe.  A Global Assessment of 
Functioning Score (GAF) was at 35.

A June 1999 VA examination report noted that the veteran 
reported having nightmares and recurring thoughts of episodes 
that occurred during service.  The veteran indicated he had 
difficulty in crowds and had an exaggerated startle response.  
On examination, the examiner diagnosed the veteran with 
bipolar disorder and PTSD.  He stated that the severity of 
PTSD symptoms was difficult to establish "given the interplay 
between [the veteran's] depression, bipolar disorder, and 
history of drug and alcohol dependence.  The examiner went on 
to note that "when the impact of other impairments are not 
considered, that the PTSD symptoms are no more than mild to 
moderate."  The examiner assigned a GAF of 55 to 60 for the 
combination of symptoms.  He also stated that "while it is 
difficult to judge, it is likely that a GAF score of 70 would 
be assigned solely to the PTSD."

A June 1999 VA treatment note indicated that, on examination, 
the veteran was mildly to moderately depressed.  His affect 
was full and he was readily engageable in the interview.  His 
cognition was intact.  No psychotic symptoms were noted.  The 
veteran did not report any suicidal or homicidal ideation.  
The psychiatrist assigned a GAF of 68.

A September 1999 VA treatment note reflected that the veteran 
complained of some depression.  He did not report any 
suicidal ideation but memory lapses.  The psychiatrist noted 
a GAF of 65.

A May 2001 VA treatment note stated that the veteran reported 
that he was unable to go out in many public places.  The 
psychiatrist noted a GAF of 50.

A May 2002 private treatment report from a private 
psychologist noted that the veteran had been treated in the 
VA system for PTSD, alcohol dependence, and bipolar disorder.  
The veteran reported suffering from violent dreams, sleep 
loss, depression, inability to control his anger, and panic 
attacks.  On examination, the veteran was lucid though not 
particularly responsive.  His thought processes and content 
appeared to be normal.  There was slight psychomotor 
retardation.  He was oriented to time, place and person.  His 
recital of personal history was at times sketchy and 
incomplete, which suggested some loss of long term memory.  
The veteran's affect was dull, his insight limited, and his 
judgment impaired.  The psychologist noted diagnoses of 
bipolar disorder, panic disorder with mild agoraphobia, and 
PTSD.  He assigned a GAF of 50.

A June 2002 VA examination report indicated that the veteran 
reported experiencing flashbacks on a weekly basis.  He 
stated his nightmares were getting more violent and occurred 
nightly.  The veteran stated he avoided people.  On 
examination, the veteran was oriented to all three spheres; 
speech was clear and coherent.  He was able to concentrate.  
No psychomotor difficulties were noted and his memory 
appeared adequate.  He showed no signs of a thought disorder.  
The examiner diagnosed the veteran with PTSD, chronic, and 
bipolar disorder, mixed.  The examiner assigned a GAF score 
of 51.  The examiner stated that the veteran's PTSD had 
contributed to his inability to work and to his divorce from 
his wife.

At his RO hearing in November 2002, the veteran stated that 
he had been having recurring nightmares and was afraid to go 
to sleep.  He reported it was difficult to separate his 
bipolar symptoms from his PTSD symptoms.  He stated that he 
was seeking (and would be satisfied with) a rating of 50 
percent for his PTSD.

An October 2002 private psychiatric evaluation report noted 
that the veteran complained of periods of depression with a 
variety of symptoms that included social withdrawal, loss of 
motivation, fatigue, loss of appetite, mild weight loss, loss 
of interest and anhedonia.  The veteran reported experiencing 
panic attacks one or two times a week.  On examination, the 
veteran manifested no evidence of perceptual disturbances, 
delusions or other psychotic symptoms.  The veteran was often 
vague about his past or seemed to have some difficulty 
recalling specific details of his past.  His conversation was 
very slowly paced, but otherwise goal directed, logical on 
the surface, and well organized.  His thought process often 
seemed to be slow.  His affect was somewhat dull, but 
pleasant.  He denied any suicidal ideation.  The diagnoses 
were listed as bipolar disorder, in partial remission, 
alcohol dependence, in remission, probably alcohol induced 
dementia, panic disorder with mild/moderate agoraphobia, and 
PTSD.  The psychiatrist assigned a GAF of 50.

The Board remanded the claim in September 2003.  A new VA 
examination was requested.  The examiner was asked to opine 
as to which of the veteran's symptoms could be attributed to 
his PTSD and which symptoms could be attributed to his other 
diagnosed psychiatric disorders.  The examiner was also 
asked, if such symptoms could not be delineated, to so state.

A March 2004 VA examination report noted that the examiner 
had reviewed the veteran's claims folder and his VA medical 
records.  The examiner noted that the veteran had a broad 
array of PTSD signs and symptoms which included intrusive 
thoughts, sleep disturbance with difficulty falling asleep, 
and nightmares three to four times per week, flashbacks that 
were stimulated by certain noises, avoidance of people in 
public settings, depression, irritability, and lack of 
patience.  On examination, the veteran was easily engageable, 
but appeared psychomotorically slowed and overly sedated with 
a scanning quality to his speech and some difficulty in word 
finding.  There was no evidence of psychosis or cognitive 
impairment. His insight and judgment were intact.  The 
examiner assigned a GAF score of 60.  The examiner went on to 
note that the veteran's medications, although necessary for 
his treatment, caused considerable sedation and loss of 
cognitive facility.

Following the Court appeal, return of the case to the Board, 
and the Board's second remand, a comprehensive VA psychiatric 
assessment was undertaken in July 2006, the entire report 
from which is of record.  It was noted that the veteran 
continued his regular VA outpatient visits.  He had not been 
hospitalized for mental health concerns since his last VA 
psychiatric examination; he also had not had any remissions 
since last seen.  He reported that he was now taking 
Klonopin, Celexa, and Depakote with good control of his 
symptoms.  The veteran had previously worked for 3-4 years as 
a handyman but had not worked since 1995.  He reported that 
he had tried to commit suicide in 1995, with pills and 
whiskey.  He had been married and divorced twice but now had 
a good relationship with his children.  He said he really did 
not have any friends.  For a hobby, he collected stamps and 
coins.  

On clinical evaluation, the veteran had no impairment of 
thought process or communications.  He had no delusions or 
hallucinations.  He maintained eye contact, and interacted 
appropriately.  He did not exhibit inappropriate behavior, 
had good personal hygiene, and was oriented in all spheres.  
He did not display any memory loss or obsessive or 
ritualistic behavior; his rate and flow of speech was normal; 
and he had no panic attacks.  He did not have depressed mood 
or depression and had no anxiety outside his PTSD.   He had 
neither sleep impairment nor impulse control problems.  The 
examiner felt he met the criteria for the diagnosis of PTSD.  
He had hypervigilance, avoidance, and social isolation.  His 
affect was flat.  His PTSD symptoms occurred daily, and were 
felt to be mild.  A GAF score of 67 was assigned.  The 
examiner felt that there had been no change in symptoms since 
the last VA examination.  It was also opined that he had been 
unable to maintain relationships in or outside his family as 
a result of his PTSD.  His substance (alcohol and nicotine) 
abuse was felt to be a means to cope with his PTSD.  His 
prognosis was felt to be fair in that he had good symptom 
control on medication but otherwise, he had no real motive 
for getting better.  

The examiner opined that:

There are no additional symptoms that the 
veteran has other than his PTSD symptoms.  
He has substance abuse problems, and 
these are likely co-morbid.  The GAF of 
67 is based on his PTSD only.  The 
veteran reports a decrease in his ethanol 
consumption which may be related to the 
fact that he feels that this most current 
medication regimen that he is on works 
well for him.  

A medical opinion, dated in January 2008, was introduced into 
the file relating to a review by a VA psychiatrist of the 
entire evidence of record.  In summary, the psychiatrist 
noted that, while the file contains other psychiatric 
diagnoses, including bipolar disorder, the prevailing 
symptoms are of PTSD.  She noted that his stressors have been 
fully verified.  For reasons she described, she opined that 
the lower GAF scores of 35-40 should hold greater weight than 
those in the 60's.  She felt that his PTSD had severely 
impaired him and had rendered him unemployable since 1995.

III.  Analysis

From the outset, the Board would note that, for a variety of 
reasons, an exceptional amount of effort has gone into 
development of the evidence in this case.  It is clear that 
fully adequate evidence is now of record for an equitable 
disposition of the pending issue. 

Given the anomaly of the Court's order (e.g., to remand but 
not vacate the Board's 2004 decision), the 50 percent rating 
assigned by the Board therein has apparently remained in 
force in the interim.

After having carefully reviewed the evidence of record, the 
Board finds again that the evidence supports an initial 
disability rating of 50 percent for the veteran's service-
connected PTSD.  As recognized in earlier discussions, there 
is indeed some conflict in the evidence of record regarding 
which of the veteran's psychiatric symptoms may be 
attributable to his service-connected PTSD, and which 
symptoms are attributable to other non-service-connected 
psychiatric disorders.  

However, from a practical point of view, it must be noted 
that the earlier Board grant of a 50 percent rating (which 
was thereafter remanded by the Court for further development 
to include an additional psychiatric opinion determining what 
is and what is not due to PTSD) was in actuality, based upon 
the aggregate impairment as being attributable to service-
connected causes.  Any argument to the contrary has never 
been viably suggested or adjudicatively acted upon by VA.  
There was not then, and for the purpose of the present 
decision there and will not herein be, a deduction or penalty 
imposed upon the veteran for any symptomatology that is not 
service-connected as PTSD.  Consistent with the newly 
acquired additional psychiatric opinions, which are not 
entirely consistent with the other psychiatric evidence of 
record, the Board continues to consider the mental health 
symptoms as a singular entity, with a similar result.

The veteran's symptoms include flashbacks, panic attacks, 
intrusive thoughts, recurrent nightmares and difficulty 
associating with people in public, within and without his 
family.  He may have some diminution of long-term memory, 
with modest psychomotor difficulties which may be due to his 
PTSD or medications therefor.  It is clear that his mental 
health situation has contributed to his occupational and 
social limitations, although he has apparently been able to 
salvage his relationships with his children.

The Board finds that the evidence reasonably shows that the 
veteran suffers from occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  And, 
while he does not demonstrate all the criteria for a 50 
percent disability rating, his symptoms more nearly 
approximate the criteria for a 50 percent rating rather than 
a 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.21.

The Board would note parenthetically that his GAF score has 
been at a variety of levels, ranging from the mid-30's to 70, 
with many scores falling within the 50 to 60 range.  In 
assessing a psychiatric disability, a GAF score is often 
assigned, to reflect the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health and illness.  See Richard v. Brown, 9 Vet. App. 
266 (1996).  The Court has noted the importance of GAF scores 
in evaluating mental disorders.  See Carpenter v. Brown, 8 
Vet. App. 240 (1995).  In this instance, comparing the 
results of the most recent VA examinations, particularly the 
one before and the one after the Court appeal, it is noted 
that the veteran's GAF score has in fact improved.  We do 
note, of course, that a GAF score is only one aspect of 
numerous facets which go into rating a psychiatric 
disability.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment. See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43,186 (1995).  

In this regard, the Board concurs with the most recent 
psychiatric opinion.  In fact, since there is no longer an 
issue herein as to which is and which is not due to service-
connected disability, e.g., based on diagnoses, and all 
psychiatric disability is being rated as a singular entity, 
that opinion is not inconsistent with the other evidence now 
of record.  The Board acknowledges the credibility of the 
veteran's stressors, and it was on that basis that the 
service connection claim was granted in the first place.  
Thus, it is unnecessary to rehash either the question of 
variable diagnoses with PTSD prevailing, or the validity of 
stressors, as both areas have been, in effect, stipulated in 
the veteran's favor and without prejudice, and neither is 
unresolved. 

The Board would also note that the veteran has specifically 
testified that he would be satisfied with the grant of a 50 
percent rating for PTSD.  Thus, theoretically, the Board 
arguably need not address the issue of whether or not the 
veteran meets the criteria requisite to the grant of the next 
higher rating of 70 percent at this time.  However, given the 
adjudicative history in this case, e.g., the Board previously 
assigned an initial rating of 50 percent and this was taken 
on appeal by the veteran to the Court, the Board is compelled 
to address that issue.  

The Board finds that it is reasonable to find that the 
veteran's symptoms more nearly approximate the 50 percent 
rating criteria than they do the 30 percent criteria.  His 
current symptoms do not more nearly approximate the criteria 
for a 70 percent rating, the specifics of which are set out 
above on page 8.  

With specific regard to the GAF issue, while he has had some 
low GAF scores, he has also had many higher ones.  Even 
focusing upon those at the lower levels which tended to be 
earlier in his care, a rating in excess of 50 percent is not 
warranted.  In addition, notwithstanding the recent opinion 
of a VA psychiatrist, there is insufficient additional 
evidentiary basis to conclude that the veteran's PTSD, albeit 
significant, has been the solely responsible element for a 
lack of work, and unemployability due to his PTSD cannot be 
conceded on this record.  

The Board would note that, while the veteran's mental health 
symptoms may have somewhat ebbed and waned during the appeal 
period, they have remained relatively static in the 
aggregate, and at an adequate level so that the staging of 
his rating pursuant to Fenderson is not required, and a 50 
percent rating is reasonably warranted for the entire period 
under review. 

IV.  Additional Considerations

The Board has also considered whether the veteran's service-
connected PTSD disability warrants referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  See 38 C.F.R. § 3.321(b)(1).  

The governing criterion for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  There is no 
question but that the veteran's PTSD adversely affects him 
occupationally and socially, and this has been addressed in 
the schedular rating assigned.  He has had no recent 
hospitalizations for PTSD.  

Moreover, as stated, his functional occupational problems are 
addressed in the schedular rating.  The Board concludes that 
referral of this case for assignment of an extra-schedular 
evaluation is not warranted, because the schedular rating 
criteria are adequate for evaluating this case.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. 
App. 94-96 (1996).


ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


